IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-60360



                    EDDIE MARCO MORENO-ESTRADA,

                                                        Petitioner,

                               versus

               JOHN ASHCROFT, U.S. Attorney General,

                                                        Respondent.


                        --------------------

               Petition for Review of an Order of the
                    Board of Immigration Appeals
                            (A93-076-687)
                        --------------------
                            April 5, 2001


Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

          IT IS ORDERED that Petitioner’s motion to vacate the

decision of the Board of Immigration Appeals is GRANTED;

          IT IS FURTHER ORDERED that Respondent’s motion to dismiss

petition for review is DENIED;




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            O R D E R
                          No. 00-60360
                               -2-

          IT IS FURTHER ORDERED that Petitioner’s motion to remand

petition to the Board of Immigration Appeals without limiting

issues to be considered is GRANTED.